Examiner Comment
In response to the amendment filed 12/27/20, claims 1, 4-12 had been amended to remove all generic placeholders from the claims.  The aforesaid claims were no longer interpreted un 35 U.S.C. § 112(f), however they were read in context of the specification, as cited in figures 1, 2, 9, and 10, and corresponding paragraphs ¶¶ 0037-0043, 0047-0048, 0111.
Claims 1 and 13 were amended to incorporate the substances of claims 2 and 4, the allowable subject matter indicated by the Office; claims 1 and 13 are allowed.
Claims 4-12 depended on and further limited claim 1.  Claim 5-4-12 are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Bunjob Jaroenchonwanit/
Primary Examiner, Art Unit 2466                                                                                                                                                                                            2/11/2021